Filed 2/11/21 In re Y.G. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re Y.G., a Person Coming Under
 the Juvenile Court Law.

 THE PEOPLE,                                                            A157355

           Plaintiff and Respondent,                                    (Solano County
 v.                                                                     Super. Ct. No. J044008)
 Y.G.,
           Defendant and Appellant.


         Y.G. appeals from the juvenile court’s dispositional order sustaining the
wardship petition for misdemeanor vehicular manslaughter, driving without
a license, and driving at an unsafe speed. Appellant contends the juvenile
court erred by failing to apply a “reasonable juvenile” standard in assessing
whether he acted negligently, insufficient evidence supported the negligence
finding, and the sudden emergency doctrine applied. We are not persuaded
by these arguments and thus affirm.
                                               I. BACKGROUND
         The Solano County District Attorney filed a petition under Welfare and
Institutions Code section 602, subdivision (a), alleging appellant committed
misdemeanor vehicular manslaughter (Pen. Code, § 192, subd. (c)(2);
count 1), driving without a license (Veh. Code, § 12500, subd. (a); count 2),
and driving at an unsafe speed (Veh. Code, § 22350; count 3).
      The allegations in the petition arose from an automobile accident that
occurred while appellant was driving his sister to their mother’s place of
employment. Prior to the accident, appellant had been home alone with his
older sister. “[O]ut of nowhere,” his sister began threatening to kill herself
while holding a knife. Appellant testified his sister left the house and got
into the family’s car. He followed her, opened the car door, and managed to
disarm her. However, his sister continued to make threats of self-harm.
Appellant stated he had left his phone in his bedroom and was reluctant to
get it because he thought his sister might run away if left alone. He also was
concerned about a slow police response time, although he acknowledged he
could have called their mother. Appellant decided to drive his sister to their
mother, and he briefly left her alone to get the car key. His sister attempted
to leave the vehicle, but appellant locked the doors so she could not leave, put
a seatbelt on his sister, and began driving.
      Appellant did not have a license at the time or any meaningful driving
experience. He testified he had driven his father’s vehicle once and had
driven some golf carts in an orchard. However, appellant stated he felt he
was doing a good job driving the vehicle. He believed he was going “[n]o more
than 60” miles per hour prior to the collision. Putah Creek Road, where the
collision occurred, has a 55-mile-per-hour speed limit.
      Appellant testified that he had been driving for a few minutes when his
sister removed her seatbelt and appeared to be intending to jump out of the
vehicle. She attempted to opened the door, but it closed “[be]cause of the
wind.” In response, appellant grabbed her with his arm. Appellant did not
remember pressing down on the gas pedal while reaching over to grab his



                                        2
sister, but when he looked back at the road he was about to crash into a truck
in front of him. Although that section of Putah Creek Road was completely
straight, he did not see the truck until immediately before the accident.
Appellant attempted to avoid the truck but he collided with the left rear of
the pickup truck. The collision caused the truck to leave the roadway and hit
a tree, resulting in the truck driver’s death and major injuries to the truck’s
passenger.
      Appellant denied all allegations in the petition. The court conducted a
contested jurisdictional hearing and found appellant had committed the
charged offenses. As relevant to this appeal, the court found the behavior of
appellant’s sister was “foreseeable” because “[s]he has a history of acting out,”
she acted out and attempted suicide on the day of the incident, and it was
“foreseeable that she would continue to act out in a manner that was
threatening to herself and [appellant].” The court declared appellant a ward
of the court and sentenced him to probation. Appellant timely appealed.
                              II. DISCUSSION
      On appeal, appellant only challenges the finding he committed
vehicular manslaughter without gross negligence. In connection with this
issue, appellant raises three arguments. First, he contends insufficient
evidence supports a finding of negligence because it was based on an
erroneous standard of care. Second, appellant asserts he did not engage in
negligent driving. Finally, appellant argues any alleged finding of negligence
should be negated by the sudden emergency doctrine. We address each
argument in turn.




                                        3
A. Sufficiency of the Evidence
      1. Vehicular Manslaughter
      Penal Code section 192, subdivision (c)(2) (section 192(c)(2)), defines
vehicular manslaughter as: “Driving a vehicle in the commission of an
unlawful act, not amounting to a felony, but without gross negligence; or
driving a vehicle in the commission of a lawful act which might produce
death, in an unlawful manner, but without gross negligence.” The parties
agree a violation of section 192(c)(2) arises from ordinary negligence. (See
People v. Thompson (2000) 79 Cal.App.4th 40, 53; CALCRIM No. 593
(Nov. 2020 ed.).) Thus, to sustain the petition based on the vehicular
manslaughter count, the record must show substantial evidence of ordinary
negligence.
      The test for substantial evidence is the same in a juvenile delinquency
case as the test in a criminal case. (In re Ryan N. (2001) 92 Cal.App.4th
1359, 1371.) The sole function of the appellate court is to consider the
evidence in the light most favorable to the judgment, presume in support of
the judgment every fact that can be reasonably deduced from the evidence,
and “determine . . . whether a reasonable trier of fact could have found that
the prosecution sustained its burden of proof beyond a reasonable doubt.”
(People v. Mincey (1992) 2 Cal.4th 408, 432.) The evidence must be
“reasonable, credible, and of solid value.” (People v. Johnson (1980) 26 Cal.3d
557, 578.)
      2. Standard of Care
      Appellant argues the juvenile court applied the improper standard of
care when making its finding of negligence. Specifically, appellant asserts
his conduct should have been measured against a reasonably prudent




                                       4
juvenile, and the court’s application of an adult standard of care violated his
due process rights.1 We disagree.
      No California court has applied a “reasonable juvenile” standard when
considering the standard of care for negligent vehicular manslaughter. And,
in other contexts, courts have expressly rejected such a standard. For
example, in In re R.C. (2019) 41 Cal.App.5th 283, the minor, R.C., and
another minor attempted to rob a store. (Id. at p. 285.) During that robbery,
the other minor assaulted the store clerk. (Ibid.) At his adjudication
hearing, R.C. relied upon a law review article, Northrop and Rozan, Kids Will
be Kids: Time for a “Reasonable Child” Standard for the Proof of Objective
Mens Rea Elements (2017) 69 Me. L.Rev. 109,2 to argue “ ‘the aiding and
abetting standard should . . . be revised for juveniles to . . . recognize[ ] the
developmental differences between the adult brain and the adolescent
brain.’ ” (R.C., at p. 285.) The juvenile court rejected this argument, stating,
“ ‘I don’t think the brain science argument really pertains to the issues of
legal liability so much as it does to [the] appropriate disposition in the case.’ ”
(Ibid.) On appeal, R.C. argued holding a juvenile responsible for the natural

      1  In response, the Attorney General argues appellant waived this issue
by failing to raise it in the juvenile court. “ ‘Generally, points not urged in
the trial court cannot be raised on appeal. [Citation.] The contention that a
judgment is not supported by substantial evidence, however, is an obvious
exception.’ ” (People v. Butler (2003) 31 Cal.4th 1119, 1126.) Similarly, a
pure question of law based upon uncontroverted facts may be raised for the
first time on appeal. (See, e.g., People v. Putney (2016) 1 Cal.App.5th 1058,
1068, fn. 7.) Accordingly, we conclude appellant has not waived his challenge
that insufficient evidence supports the petition on the vehicular
manslaughter count had the court applied the proper standard of care.
      2Appellant also relies on this article to support his position. We note
law review articles are not binding on this court. (People v. Wilcox (2013)
217 Cal.App.4th 618, 626 [law review articles are not a primary or secondary
authority and do not compel a particular result].)


                                         5
and probable consequences of a robbery violates due process because minors
lack the capacity to anticipate the consequences of criminal conduct. (Id. at
p. 287.) The Court of Appeal rejected this argument. It explained requiring
courts to “consider ‘non-developed brain’ and impulsivity . . . . would require
significant rewriting of juvenile law. This is not our legitimate function.
This novel theory is best addressed to the Legislature. We express no opinion
on its wisdom. We agree with the juvenile court that this subjective
component goes to the issue of disposition, not adjudication.” (Ibid.; accord
People v. Steele (2002) 27 Cal.4th 1230, 1253 [objective reasonable person
standard does not change based on factors such as intoxication, mental
deficiencies, and psychological dysfunction].) This conclusion is in accord
with the Welfare and Institutions Code, which confers jurisdiction over
conduct by a minor that would be a crime if committed by an adult (Welf. &
Inst. Code, § 602; In re W.B. (2012) 55 Cal.4th 30, 42–43), but requires courts
to consider “the age of the minor” for disposition (Welf. & Inst. Code, § 725.5;
In re Joseph H. (2015) 237 Cal.App.4th 517, 542).
      Appellant argues the reasoning in J. D. B. v. North Carolina (2011)
564 U.S. 261, which applied a reasonable child standard to Miranda3
analyses, should be extended to a negligence analysis. While the Supreme
Court in J. D. B. found, in the context of Miranda advisements, that courts
must consider how a reasonable child in the juvenile’s situation would
perceive the situation, it did not discuss the appropriate standard for
assessing a minor’s criminal culpability. As noted in In re R.C., to the extent
the United States and California Supreme Courts have applied different
standards for juveniles, those standards have generally arisen when
assessing appropriate punishment. (See, e.g., Roper v. Simmons (2005)

      3   Miranda v. Arizona (1966) 384 U.S. 436.


                                        6
543 U.S. 551, 575 [a person under the age of 18 may not be sentenced to
death]; Graham v. Florida (2010) 560 U.S. 48, 74 [juveniles who commit
nonhomicide offenses may not be sentenced to life in prison without parole];
People v. Caballero (2012) 55 Cal.4th 262, 268 [sentencing a juvenile offender
for a nonhomicide offense to a term of years with a parole eligibility date that
falls outside the juvenile’s natural life expectancy violates the Eighth
Amendment’s prohibition against cruel and unusual punishment].)
      Likewise, appellant’s reliance on In re Manuel L. (1994) 7 Cal.4th 229,
In re Paul C. (1990) 221 Cal.App.3d 43, and In re J.E. (2020) 54 Cal.App.5th
309 are misplaced. Those cases address Penal Code section 26, which
articulates a presumption that a minor under the age of 14 is incapable of
committing a crime. These courts assessed under what context this
presumption could be rebutted—including by considering factors such as the
minor’s age, experience, and understanding—such that a minor under the
age of 14 could be made a ward of the court. (In re Manuel L., at p. 232; In re
Paul C., at p. 52; In re J.E., at p. 314.) Nothing in these cases or Penal Code
section 26 suggests such factors could be used to exempt minors over the age
of 14 from criminal liability.
      Appellant also argues generally against the presumption of using a
civil negligence standard in the criminal context, noting California’s
codification of a “criminal negligence” concept. However, appellant concedes
section 192(c)(2) only requires ordinary negligence while also arguing such a
stance “makes California an outlier.” Even assuming California is an
“outlier” by recognizing vehicular manslaughter based on ordinary
negligence, it does not alter our analysis. Section 192(c)(2), specifically
criminalizes vehicular manslaughter “without gross negligence.” The
California Supreme Court has interpreted this phrase to reference ordinary



                                        7
negligence, and lower courts have consistently followed this precedent. (See
In re Dennis B. (1976) 18 Cal.3d 687, 696 [“ordinary negligence may form the
basis of a vehicular manslaughter conviction”]; People v. Bussel (2002)
97 Cal.App.4th Supp. 1, 8 [“ ‘without gross negligence’ means ‘ordinary
negligence’ ”]; People v. Kumar (2019) 39 Cal.App.5th 557, 564 [“A necessarily
lesser included offense [of vehicular manslaughter with gross negligence] is
vehicular manslaughter with ordinary negligence, a misdemeanor that
requires only a finding of ordinary negligence.”].) Apart from noting that
other states impose different statutory frameworks, appellant offers no basis
for diverging from the California Supreme Court’s holding in In re Dennis B.
Nor do we believe such a basis exists. (See Rose v. Hudson (2007)
153 Cal.App.4th 641, 652 [to the extent appellant argued a Supreme Court
decision “was wrongly decided, the argument fails, as we are bound to follow
the precedent of the California Supreme Court”].)
      Accordingly, we conclude the juvenile court properly applied the
reasonable person standard in assessing whether appellant acted negligently.
As discussed in part II.C., post, we also conclude substantial evidence
supports the court’s findings.
B. Negligent Driving
      Appellant next argues the collision occurred “ ‘through misfortune or by
accident’ without ‘evil design, intention, or culpable negligence.’ ” (See Pen.
Code, § 26.) However, appellant concedes this argument is contingent on a
finding “that the fatal collision was the result of accidental, non-negligent
behavior . . . .” (See People v. Hussain (2014) 231 Cal.App.4th 261, 269
[defense of accident operates “only to negate the mental state element of the
offense charged”].)




                                        8
      Undoubtedly, “the law establishes ‘that every mistake of judgment is
not negligence, for mistakes are made even in the exercise of ordinary care,
and whether such mistakes constitute negligence, is a question of fact.’ ”
(Minnegren v. Nozar (2016) 4 Cal.App.5th 500, 508.) “Ordinary negligence is
defined as ‘acts or omissions which are not compatible with the standard of
care exercised by an abstract man of ordinary prudence.’ [Citation.]
‘Ordinary negligence . . . is the failure to use reasonable care to prevent
reasonably foreseeable harm to oneself or someone else. A person is
negligent if he or she does something that a reasonably careful person would
not do in the same situation . . . .’ ” (People v. Nicolas (2017) 8 Cal.App.5th
1165, 1175.)
      Appellant contends reaching for his sister, unintentionally letting his
foot press down the accelerator, and looking away from the road are mistakes
an ordinarily cautious person would have made. We disagree. Appellant
testified Putah Creek Road, where the collision occurred, was “all straight.”
Yet he did not see the truck until immediately before the collision. Likewise,
the passenger in the truck testified “there were no cars in either direction” at
the time they turned onto Putah Creek Road. These facts indicate there
initially was a significant distance between the vehicles. Despite this
distance and the fact that the truck was travelling at approximately 50 to 55
miles per hour, appellant took his eyes off the road and accelerated for a
sufficiently long period of time that he was able to catch up to and collide
with the truck. The only reasonable inference from these facts is that
appellant either was driving at a much faster rate of speed than he admitted4


      4 The police officer who responded to the collision testified the damage
to the vehicles and the evidence at the scene indicated the truck was
travelling at approximately 55 to 60 miles per hour and appellant’s vehicle
“was traveling at a much greater speed than that pickup was.” He further

                                        9
or he looked away from the road for an extended period of time. Neither
conclusion bodes well for his position.
      In addition, appellant decided to drive despite having no license,5 no
permission to drive the family vehicle, and practically no driving experience.
He did so with a passenger (his sister) who he knew was having a mental
health crisis and acting erratically. Moreover, she had already indicated a
reluctance to be in the vehicle by attempting to exit the car while it was
parked and refusing to put on her own seatbelt. Appellant decided to drive
rather than go to his room, retrieve his phone, and call for assistance.
Although appellant expressed concern about leaving his sister to get his
phone, he left her alone to retrieve the car keys. Based on these facts,
substantial evidence supports the juvenile court’s finding of negligence.
C. The Sudden Emergency Doctrine
      The sudden emergency doctrine, also referred to as the doctrine of
“imminent peril,” is based on the theory that “a person who, without
negligence on his part, is suddenly and unexpectedly confronted with peril,
arising from either the actual presence, or the appearance, of imminent
danger to himself or to others, is not expected nor required to use the same


noted appellant’s statement that he was travelling at 55 to 60 miles per hour
and then unintentionally pressed down on the accelerator was consistent
with his observation at the scene.
      5 Appellant argues his unlicensed status is inadmissible as to the issue
of negligence. “[I]t has long been the rule in both civil and criminal cases
that evidence that a driver is unlicensed is not admissible on the issue of
negligence as the cause of an accident.” (People v. Taylor (1986)
179 Cal.App.3d Supp. 1, 6.) But the juvenile court did not assert appellant’s
unlicensed status was the cause of the accident. Rather, it noted his
unlicensed status and lack of driving experience when addressing appellant’s
decision to drive. In any event, the other evidence in the record is sufficient
to affirm the juvenile court’s finding of negligence.


                                          10
judgment and prudence that is required of him in exercise of ordinary care in
calmer and more deliberate moments.” (Leo v. Dunham (1953) 41 Cal.2d 712,
714.) “ ‘The doctrine . . . is properly applied only in cases where an
unexpected physical danger is presented so suddenly as to deprive the driver
of his power of using reasonable judgment. [Citations.] A party will be
denied the benefit of the doctrine of imminent peril where that party’s
negligence causes or contributes to the creation of the perilous situation.’ ”
(Shiver v. Laramee (2018) 24 Cal.App.5th 395, 399 (Shiver).)
      Appellant contends his sister’s attempt to jump out of the vehicle while
he was driving constituted a sudden emergency. Appellant further asserts
his decision to drive was in response to a sudden emergency—i.e., his sister’s
mental health crisis. Neither situation supports application of the sudden
emergency doctrine.
      The sudden emergency doctrine clearly does not apply to appellant’s
sister’s attempt to jump out of the vehicle. She would not have been able to
do so had appellant not made the decision to drive her to their mother.
Accordingly, appellant’s negligence in deciding to drive the vehicle
contributed to the perilous situation, and he may not now seek the benefit of
the sudden emergency doctrine. (See Shiver, supra, 24 Cal.App.5th at
p. 399.)
      The question of whether the sister’s initial threats of self-harm created
a sudden emergency that excused appellant’s negligent decision to drive the
vehicle is more challenging. However, we also conclude it does not trigger the
sudden emergency doctrine. First, the immediate danger was his sister’s
threat of self-harm. Appellant resolved this issue by disarming her. While
his sister may have continued to act erratically, nothing in the record
suggests she was “of imminent danger” to herself or others. (Leo v. Dunham,



                                       11
supra, 41 Cal.2d at p. 714.) Likewise, the danger was no longer “ ‘so
sudden[ ]’ ” as to deprive appellant of his “ ‘power of using reasonable
judgment.’ ” (Shiver, supra, 24 Cal.App.5th at p. 399.) In fact, appellant
testified he considered his options, including how long it would take for the
police to arrive and what his mother would have wanted him to do. He then
proceeded to drive for at least a few minutes, during which he had time to
reconsider his decision and stop or turn around the vehicle. He did not do so.
Accordingly, appellant’s sister’s initial threat of self-harm, which resulted in
his decision to drive the vehicle, did not trigger the sudden emergency
doctrine.
                             III. DISPOSITION
      The judgment is affirmed.




                                       12
                    MARGULIES, J.



WE CONCUR:



HUMES, P. J.



SANCHEZ, J.




A157355
In re Y.G.




               13